Citation Nr: 1035592	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  02-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to February 5, 1998, 
for the award of a 100 percent schedular evaluation for 
schizoaffective disorder.  

2.  Whether a September 1994 rating decision denying an 
evaluation in excess of 50 percent for service connected 
psychiatric disability was the product of clear and unmistakable 
error (CUE).  


REPRESENTATION

Appellant represented by:	Winston P. Alcendor, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1984.  

This case was originally before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana, (hereinafter RO).  That rating decision 
granted a 100 percent schedular evaluation for the Veteran's 
service-connected schizoaffective disorder, and assigned an 
effective date of February 5, 1998, for that award.  The Veteran 
filed a notice of disagreement contending that she was entitled 
to an earlier effective date for the 100 percent evaluation.

The Veteran provided testimony at a videoconference hearing 
before one of the undersigned Veterans Law Judges in July 2002.  
In October 2002, the Board ordered development of the Veteran's 
claim, and in October 2003, it was remanded to the RO for that 
development.  Subsequently, a January 2005 rating decision 
continued the prior denial of an earlier effective date claim, 
and the Board remanded this issue for further development in June 
2005.  Following this development, the Board denied the Veteran's 
earlier effective date claim in a March 2007 decision.  

In April 2007, the Veteran filed a motion for reconsideration, 
which was denied by the Board in August 2007.  The Veteran then 
appealed the March 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to an April 2009 
Memorandum Decision, the Court vacated the March 2007 decision 
and remanded it to the Board.  A December 2009 Board remand, 
consistent with the Court's decision, directed that the RO 
prepare a statement of the case addressing the issue of whether a 
September 1994 rating decision denying an evaluation in excess of 
50 percent for service connected psychiatric disability was the 
product of CUE.  As the issue was inextricably intertwined with 
the CUE claim, the adjudication of the earlier effective date 
claim was deferred.  See Harris v Derwinski, 1 Vet. App. 80 
(1991).
 
Subsequent to the December 2009 remand, the RO completed a 
statement of the case in February 2010 addressing the Veteran's 
CUE claim.  A timely substantive appeal with respect to this 
issue was received later in that month; as such, the claim for 
CUE is now properly before the Board.  In July 2010, the Veteran 
was provided a videoconference hearing before a different 
Veteran's Law Judge than the one that presided at the July 2002 
hearing, thereby necessitating a three judge panel as set forth 
below.  See 38 C.F.R. § 20.707 (2009).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran submitted a statement to the RO in July 2010 that he 
labeled as a "Summary of the Evidence" for his July 2010 
hearing.  He specifically indicated therein that he requested 
consideration of this statement by the RO, and the Veteran's 
agent emphasized at the July 2010 hearing that he did not wish to 
waive consideration of this statement by the RO.  As such, and in 
order to ensure due process to the Veteran, the RO will be 
directed upon remand to readjudicate the claims on appeal with 
consideration of the July 2010 statement, as well as a February 
2010 statement received from the Veteran following the issuance 
of the statement of the case earlier in that month.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.31 (2009).  
Accordingly, the case is REMANDED for the following action:

The RO is to readjudicate both claims on 
appeal with consideration of the statements 
received from the Veteran in February and 
July 2010 referenced above.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his agent must 
be provided a supplemental statement of the 
case that documents consideration of the 
statements received from the Veteran in 
February and July 2010 and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



			
       THOMAS J. DANNAHER	RAYMOND F. FERNER
	             Veterans Law Judge                                  
Acting Veterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals



	                         
__________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


